Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Smokes 4 Less #7 Inc.
d/b/a Smokes 4 Less,

Respondent.

Docket No. C-13-630
FDA Docket No. FDA-2013-H-0407

Decision No. CR2801

Date: May 29, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Smokes 4 Less #7 Inc. d/b/a Smokes 4 Less,
alleging facts and legal authority sufficient to justify the imposition of a civil
money penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent sold regulated
tobacco products using a self-service display in a non-exempt facility, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act) and its implementing
regulations found at 21 C.F.R. Part 1140. CTP seeks a civil money penalty of
$250.

On April 12, 2013, CTP served the Complaint on Respondent by United Parcel
Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not file an answer within the
time provided by regulation.

lam required to issue a default judgment if the complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the
Complaint are true. 21 C.F.R. § 17.11(a). Specifically:

e Respondent owns Smokes 4 Less, a business that sells tobacco products and
is located at 19112 Freeport Street NW, Elk River, Minnesota 55330.

e¢ On March 9, 2012, an FDA-commissioned inspector observed a violation
while inspecting Respondent’s establishment. Specifically, Respondent
violated 21 C.F.R. § 1140.16(c) by using a self-service display in a non-
exempt facility.

e On May 10, 2012, CTP issued a Warning Letter to Respondent detailing the
inspector’s observations from March 9, 2012. In addition to describing the
violation, the letter advised Respondent that the FDA may initiate a civil
money penalty action or take other regulatory action against Respondent if
Respondent failed to correct the violation. The letter also stated that
Respondent is responsible for complying with the law.

e On May 21, 2012, Mike Wazwaz, manager of Respondent’s establishment,
responded, by telephone, to the Warning Letter on behalf of Respondent.
Mr. Wazwaz stated that all cigarettes are kept behind the counter and that
no regulated tobacco products are accessible by self-service.
On August 15 and September 6, 2012, FDA-commissioned inspectors

documented an additional violation during a subsequent inspection of the
establishment. Specifically, the establishment had multiple self-service

displays containing smokeles
addition, Mr. Wazwaz stated

when accompanied by a paren

These facts establish that Respondent
misbranding of a tobacco product. 2

s tobacco and cigarette tobacco products. In
that the establishment permits minors to enter
it.

is liable under the Act. The Act prohibits
U.S.C. § 331(k). A tobacco product is

misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21

C.F.R. § 1140.16(c)(1) and (c)(2)(ii),

a retailer may sell cigarettes and smokeless

tobacco only in a direct, face-to-face exchange between the retailer and the

consumer unless the retailer ensures
present, or permitted to enter, at any
sale not permitted under 21 C.F.R. §

Here, Respondent sold smokeless to

business establishment in a manner ot

its customer on three separate dates:

Specifically, Respondent allowed cu

displays and to bring them to its cas
Respondent’s establishment was not
products be sold only via a direct, fa

that no person younger than 18 years of age is
time. Self-service displays are a method of
1140.16(c)(1).

bacco and cigarette tobacco products at its

er than a direct, face-to-face exchange with
March 9, August 15 and September 6, 2012.
stomers to select tobacco products from

ier for purchase. On those dates,

exempt from the requirement that tobacco
ce-to-face exchange because minors were

permitted to enter if accompanied by a parent. These actions by Respondent

constitute violations of law for whic

I find that a civil money penalty of $

enter a default judgment against Res
civil money penalty in that amount.

a civil money penalty is merited. Therefore,
250 is permissible under 21 C.F.R. § 17.2 and
pondent with an order that Respondent pay a

/s/
Steven T. Kessel
Administrative Law Judge

